
	

113 S2812 IS: Repay Act of 2014
U.S. Senate
2014-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2812
		IN THE SENATE OF THE UNITED STATES
		
			September 16, 2014
			Mr. King (for himself and Mr. Burr) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Higher Education Act of 1965 to establish a simplified income-driven repayment plan,
			 and for other purposes.
	
	
		
			1.
			Short title
			This Act may be cited as the Repay Act of 2014.
		
			2.
			Simplified income-driven repayment plan
			Part G of title IV of the Higher Education Act of 1965 (20 U.S.C. 1088 et seq.) is amended by
			 adding at the end the following:
			
				
					493E.
					Simplified income-driven repayment plan
					
						(a)
						Definitions
						In this section:
						
							(1)
							Covered Federal Direct Loan
							The term covered Federal Direct Loan means a Federal Direct Stafford Loan, a Federal Direct Unsubsidized Stafford Loan, a Federal
			 Direct Consolidation Loan (other than a Federal Direct
			 Consolidation Loan whose proceeds were used to discharge the liability of
			 a Federal Direct PLUS loan made on behalf of a dependent student or a loan
			 under section 428B made on
			 behalf of a
			 dependent student), or a Federal Direct PLUS Loan (other than a Federal
			 Direct PLUS Loan made on behalf of a
			 dependent student) made under part D.
						
							(2)
							Discretionary income
							The term discretionary income means the amount by which a borrower’s (and the borrower's spouse, if applicable)  annual
			 adjusted gross income exceeds 150 percent of the
			 poverty line applicable to the borrower’s family size.
						
							(3)
							Discretionary income bend point
							The term discretionary income bend point means $25,000, adjusted annually for inflation as determined by the
			 Consumer Price Index (as such term is defined in section 478(f)) for the
			 previous calendar year.
						
							(4)
							Income-driven calculation
							
								(A)
								In general
								The term income-driven calculation, when used with respect to a borrower, means the annual amount due on the total amount of covered
			 Federal Direct Loans, which annual amount is
			 equivalent to—
								
									(i)
									10 percent of the borrower’s discretionary income that is less than the discretionary
			 income bend
			 point, plus
								
									(ii)
									15 percent of the borrower’s discretionary income that is equal to or greater than the
			 discretionary income
			 bend point.
								
								(B)
								Annual calculation
								The calculation under subparagraph (A) shall be determined on an annual basis for the duration of
			 the repayment period described in subsection (b).
							
							(5)
							New borrower
							The term new borrower means a borrower who—(A)as of July 1, 2015, has no outstanding balance on a student loan made,
			 insured, or guaranteed under part B or D; or
							(B)has no outstanding balance on a student loan made,
			 insured, or guaranteed under part B or D on the date the borrower receives
			 a loan made under part D on or after July 1, 2015.
						(b)
						Simplified income-Driven repayment plan authorized
						
							(1)
							In general
							The Secretary shall carry out a simplified income-driven repayment program for new borrowers that
			 meets the
			 following requirements:
							
								(A)
								A new borrower of any covered Federal Direct Loan may elect to have the borrower’s aggregate
			 monthly payment for all such loans equal to the income-driven calculation,
			 divided by 12.
							
								(B)
								The holder of such a loan shall apply the borrower’s monthly payment under this subsection first
			 toward interest due on the loan, next toward any fees due on the loan, and
			 then toward the principal of the loan.
							
								(C)
								Any interest due and not paid under subparagraph (B)—
								
									(i)
									shall, on Federal Direct Stafford Loans, be paid by the Secretary for a period of not more than 3
			 years after the date of the borrower’s election under subparagraph (A),
			 except that such period shall not include any period during which the
			 borrower is in deferment due to an economic hardship described in section
			 435(o); and
								
									(ii)
									be capitalized—
									
										(I)
										in the case of a Federal Direct Stafford Loan, subject to clause (i), at the time the borrower’s
			 monthly payment calculation under subparagraph (A) exceeds the monthly
			 payment calculation under the fixed repayment plan, based on a 10-year
			 repayment period, when the borrower first made the election under
			 subparagraph (A); and
									
										(II)
										in the case of a Federal Direct Unsubsidized Stafford Loan, at the time the borrower’s monthly
			 payment calculation under subparagraph (A) exceeds the monthly payment
			 calculation under the fixed  repayment plan, based on a 10-year
			 repayment period, when the borrower first made the election under
			 subparagraph (A).
									
								(D)
								Any principal due and not paid under subparagraph (B) shall be deferred.
							
								(E)
								The amount of time a new borrower shall make monthly payments under subparagraph (A) may exceed 10
			 years.
							(F)If the borrower no longer wishes to continue the election under this subsection, then—(i)the maximum monthly payment required to be paid for all covered Federal Direct Loans shall be equal
			 to the monthly amount calculated under section 428(b)(9)(A)(i) or
			 455(d)(1)(A), based on a 10-year repayment period, when
			 the borrower first made the election described in this subsection; and(ii)the amount of time the borrower is permitted to repay such loans may exceed 10 years.(G)The Secretary shall cancel the outstanding balance of principal and interest due for a new borrower
			 whose balance of principal of covered Federal Direct Loans did not exceed
			 $57,500 on the date the borrower’s repayment period began, or whose
			 balance of principal of covered Federal Direct Loans did not exceed the
			 maximum aggregate amount of loans an independent undergraduate student
			 could 
			 borrow, pursuant to section 428H(d)(4)(B), on the date the borrower’s
			 final covered Federal Direct Loan was disbursed, whichever amount is
			 greater, if
			 the borrower—(i)at any time, elected to participate under subparagraph (A); and(ii)for 20 years—(I)made monthly payments pursuant to subparagraph (A); or(II)was in deferment due to an economic hardship described in section 435(o).(H)The Secretary shall cancel the outstanding balance of principal and interest due for a new borrower
			 whose balance of principal of covered Federal Direct Loans exceeded
			 $57,500 on the date the borrower’s repayment period began, or whose
			 balance of principal of covered Federal Direct Loans exceeded the
			 maximum aggregate amount of loans an independent undergraduate student
			 could 
			 borrow, pursuant to section 428H(d)(4)(B), on the date the borrower’s
			 final covered Federal Direct Loan was disbursed, whichever amount is
			 greater, if
			 the borrower—(i)at any time, elected to participate under subparagraph (A); and(ii)for 25 years—(I)made monthly payments pursuant to subparagraph (A); or(II)was in deferment due to an economic hardship described in section 435(o).(I)A borrower may elect to discontinue repayment pursuant to this subsection, at any time, and enter
			 into repayment pursuant to section 455(d)(2)(A).(2)Monthly paymentsOnly monthly payments made pursuant to paragraph (1)(A) shall be considered eligible payments
			 toward the forgiveness of outstanding loan principal and interest under
			 subparagraphs (G) and (H) of paragraph (1).(c)Eligibility determinationsThe Secretary shall annually determine a borrower’s eligibility for the simplified income-driven
			 repayment plan under this section through—(1)verification of a borrower’s annual adjusted gross income;(2)the annual amount due on the total amount of covered Federal Direct Loans; and(3)such other procedures as are necessary to effectively implement the simplified income-driven
			 repayment plan under this section.(d)Special rule for married borrowers filing separatelyIn the case of a married borrower who files a separate Federal income tax return, the Secretary
			 shall calculate the borrower’s income-driven calculation on the basis of
			 the borrower’s total amount due on covered Federal Direct Loans and the
			 married couple’s combined adjusted gross income. In the case of a married
			 couple in which both individuals repay their loans under this section, the
			 Secretary shall calculate each borrower’s income-driven calculation on the
			 basis of each borrower’s total amount due on covered Federal Direct Loans
			 and the married couple’s combined adjusted gross income divided by 2.(e)Annual income verification(1)In generalA borrower who elects to participate in the simplified income-driven
			 repayment plan under this section shall submit to the Secretary, on an
			 annual basis, verification of the borrower’s annual adjusted gross income.(2)Consequence of failure to submitWith respect to a borrower who fails to submit to the Secretary verification of the borrower’s
			 annual adjusted gross income as required under paragraph (1), any monthly
			 payments made during the period the borrower is in violation of the
			 requirement of paragraph (1) shall not be considered eligible payments
			 toward the forgiveness of outstanding loan principal and interest under
			 subparagraphs (G) and (H) of subsection (b)(1).. 
		
			3.
			Streamlining repayment plans for new borrowers
			Section 455 of the Higher Education Act of 1965 (20 U.S.C. 1087e) is amended—
			
				(1)
				by striking subsection (d) and inserting the following:
				
					
						(d)
						Repayment plans
						
							(1)
							Design and selection for borrowers before July 1, 2015
							With respect to a borrower of a loan made under this part before July 1, 2015, and consistent with
			 criteria established by the Secretary,
			 the Secretary shall offer such borrower a variety of plans for repayment
			 of such loan,
			 including principal and interest on the loan. The borrower shall be
			 entitled to accelerate, without penalty, repayment on the borrower's loans
			 under this part. The borrower may choose—
							
								(A)
								a fixed repayment plan, consistent with subsection (a)(1) of this section and with section
			 428(b)(9)(A)(i);
							
								(B)
								a graduated repayment plan, consistent with section 428(b)(9)(A)(ii);
							
								(C)
								an extended repayment plan, consistent with section 428(b)(9)(A)(iv), except that the borrower
			 shall annually repay a minimum amount determined by the Secretary in
			 accordance with section 428(b)(1)(L);
							
								(D)
								an income contingent repayment plan, with varying annual repayment amounts based on the income of
			 the borrower, paid over an extended period of time prescribed by the
			 Secretary, not to exceed 25 years, except that the plan described in this
			 subparagraph shall not be available to the borrower of a Federal Direct
			 PLUS loan made on behalf of a dependent student; and
							
								(E)
								an income-based repayment plan that enables borrowers who have a partial
			 financial hardship to make a lower monthly payment in accordance with
			 section 493C, except that the plan described in this subparagraph shall
			 not be available to the borrower of a Federal Direct PLUS Loan made on
			 behalf of a dependent student or a Federal Direct Consolidation Loan, if
			 the proceeds of such loan were used to discharge the liability on such
			 Federal Direct PLUS Loan or a loan under section 428B made on behalf of a
			 dependent student.
							
							(2)
							Design and selection for new borrowers on or after July 1, 2015
							The Secretary shall offer a borrower of a loan made under this part on or after July 1, 2015, the
			 following plans for repayment of such loan, including principal and
			 interest on the loan. The borrower shall be entitled to accelerate,
			 without penalty, repayment on the borrower’s loans under this part. The
			 borrower may choose—
							
								(A)
								a fixed  repayment plan, consistent with subsection (a)(1) of this section and with section
			 428(b)(9)(A)(i); or
							
								(B)
								a simplified income-driven repayment plan, consistent with section 493E, except the plan described
			 in this
			 subparagraph shall not be available to a
			 borrower of a Federal Direct PLUS Loan made on behalf of a dependent
			 student, a Federal Direct Consolidation Loan, if the proceeds of such loan
			 were used to discharge the liability on such Federal Direct PLUS Loan or a
			 loan under section 428B made on behalf of a
			 dependent student.
							
							(3)
							Borrower non-selection
							If a borrower of a loan made under this part does not select a repayment plan described in
			 paragraph (1) or (2), the Secretary may provide the borrower with a
			 repayment
			 plan described in subparagraph (A), (B), or (C) of paragraph (1) for
			 borrowers before July 1, 2015, or a repayment plan described in
			 paragraph (2)(A) for new borrowers on or after
			 July 1, 2015.
						
							(4)
							Changes in selections
							The borrower of a loan made under this part may change the borrower's selection of a repayment plan
			 under paragraph (1) or (2), or the Secretary's selection of a plan for the
			 borrower under paragraph (3), as the case may be, under such terms and
			 conditions as may be established by the Secretary.
						
							(5)
							Alternative repayment plans
							The Secretary may provide, on a case by case basis, an alternative repayment plan to a borrower of
			 a loan made under this part on or after July 1, 2015, who demonstrates to
			 the satisfaction of the
			 Secretary that the terms and conditions of the repayment plans available
			 under paragraph (2) are not adequate to accommodate the
			 borrower's
			 exceptional circumstances. Upon request, the Secretary shall make
			 available for such borrowers repayment plans described in subparagraphs
			 (B) and (C) of paragraph (1). In designing such alternative repayment
			 plans,
			 the Secretary shall ensure that such plans do not exceed the cost to the
			 Federal Government, as determined on the basis of the present value of
			 future payments by such borrowers, of loans made using the plans available
			 under paragraph (2).
						
							(6)
							Repayment after default
							The Secretary may require any borrower who has defaulted on a loan made under this part to—
							
								(A)
								pay all reasonable collection costs associated with such loan; and
							(B)repay the loan pursuant to a repayment plan described in paragraph (2)(A), or,
			 following sufficient consultation and income verification, the Secretary
			 may provide the
			 borrower the option to enroll in the repayment plan described in
			 paragraph (2)(B).
							(7)
							Applicability provision
							
								(A)
								In general
								Except as provided in paragraph (5) and subparagraph (B), the repayment plans under subparagraphs
			 (B), (C), (D), and
			 (E) of paragraph (1) are not available for a borrower who received the
			 borrower's first disbursement of a Federal Direct Loan
			 on or after July 1, 2015.(B)ExceptionThe repayment plans available to a borrower of a Federal Direct PLUS Loan made on behalf of a
			 dependent student or a Federal Direct Consolidation Loan whose proceeds
			 were used to discharge the liability of a Federal Direct PLUS Loan made on
			 behalf of a dependent student or a loan under section 428B made on behalf
			 of a dependent student on or after July 1, 2015, shall be those described
			 under subparagraphs (A), (B), and (C) of paragraph (1).; and
			
				(2)
				in subsection (m)—
				
					(A)
					in paragraph (1)—(i)in the paragraph heading, by striking In general and inserting Borrowers before July 1, 2015; and(ii)in the matter preceding subparagraph (A), by striking The Secretary and inserting Except as provided in paragraph (5), the Secretary;
					
					(B)
					in paragraph (2), by inserting or (5) after paragraph (1); and
				
					(C)
					by adding at the end the following:
					
						
							(5)
							Simplified income-driven repayment for new borrowers on or after July 1, 2015
							(A)In generalWith respect to an eligible Federal Direct Loan not in default made under this part on or after
			 July 1, 2015, the Secretary shall cancel the balance of interest and
			 principal due, after the conclusion of the employment period described in
			 clause (iv), as of the time of such cancellation, on any such
			 loan for a
			 borrower who—(i)as of July 1, 2015, had no outstanding balance on a student loan made, insured, or guaranteed under
			 this part  or part B or had no outstanding balance on a student loan made,
			 insured, or guaranteed under this part  or part B on the date the borrower
			 received the loan made under this part on or after July 1, 2015;
									(ii)
									has made 120 monthly payments on the eligible Federal Direct Loan under a simplified income-driven
			 repayment
			 plan under subsection (d)(2)(B);
								
									(iii)
									is employed in a public service job at the time of such forgiveness; and
								
									(iv)
									has been employed in a public service job during the period in which the borrower makes each of the
			 120 payments described in clause (ii).(B)Annual income verificationWith respect to a borrower who fails to submit to the Secretary verification of the borrower’s
			 annual adjusted gross income as required under section 493E(e), any
			 monthly
			 payments made during the period the borrower is in violation of such
			 requirement shall not be considered eligible payments
			 under subparagraph (A)(ii) toward the cancellation pursuant to this
			 paragraph of the balance of
			 interest and
			 principal due on the borrower's loan..4.Fixed repayment planThe Higher Education Act of 1965 (20 U.S.C. 1001 et seq.) is amended—(1)in section 153(a)(1)(B)(iii)(V), by striking standard repayment plan and inserting fixed repayment plan;(2)in section 428(b)(9)(A)(i), by striking standard repayment plan and inserting fixed repayment plan;(3)in section 433(b)(7)(B), by striking standard repayment plan and inserting fixed repayment plan;(4)in section 455—(A)in subsection (e)(7)(B)(iv), by striking standard repayment plan and inserting fixed repayment plan; and(B)in subsection (m)(1)(A)(ii), by striking standard repayment plan and inserting fixed repayment plan; and(5)in section 493C—(A)in subsection (a)(3)(A), by striking standard repayment plan and inserting fixed repayment plan; and(B)in subsection (b)—(i)in paragraph (7)(B)(iii), by striking standard repayment plan and inserting fixed repayment plan; and(ii)in paragraph (8), by striking standard repayment plan and inserting fixed repayment plan.
					
			5.
			Amendments to the Internal Revenue Code
			
				(a)
				In
			 general
				Paragraph (1) of section 108(f) of the Internal Revenue
			 Code of 1986 is amended by striking any student loan if and all
			 that follows and inserting
				
					any student loan
			 if—
						(A)
						such discharge
				was pursuant to a provision of such loan under which all or part of
			 the
				indebtedness of the individual would be discharged if the
			 individual worked for
				a certain period of time in certain professions for any of a broad
			 class of
				employers, or
					
						(B)
						such discharge was pursuant to section 437(a) of the Higher Education Act of 1965 (relating
			 to the repayment of loan liability).
					.
			
				(b)
				Effective
			 Date
				The amendment made by subsection (a) shall apply to
			 discharges of loans after the date of enactment of this Act.
			
			6.
			Notification to borrowers about repayment options and alternatives to default
			Not later than 1 year after the date of enactment of this Act, the Secretary of Education shall
			 require servicers of loans made, insured, or guaranteed under part B or D
			 of title IV of the Higher Education Act of 1965 (20 U.S.C. 1071 et seq.
			 and 1087a et seq.) to—
			(1)notify borrowers, in writing and through electronic format, about all repayment options for which
			 the
			 borrower may qualify;(2)provide borrowers, in writing and through electronic format, information about alternative
			 repayment
			 plans, including the borrower’s estimated monthly payment, expected number
			 of years to repay, expected amount of loan forgiveness, expected total
			 loan forgiveness, and expected total principal and interest paid,
			 associated
			 with each repayment plan in a format that permits the borrower to compare
			 the current repayment plan with alternative repayment plans; and
				(3)
				offer to enroll such borrowers in alternative plans, if eligible.
			
